3. Rio+20 earth summit (
Mr President, I want to make a clarification on paragraph 8 because the formulation is misleading. It reads now in the old text 'is concerned about the focus given to the green economy as one of the two main themes of the Rio Summit' - 'is concerned' seems to be negative, so it should be 'concerning the focus given to the green economy as one of the two main themes of the Rio Summit'. This is my oral amendment, not 'is concerned', but 'concerning'. This is not negative, we want the green economy. That is the explanation to the Greens who asked me whether this is positive or negative - it is positive.